Case 18-31754-5-mcr   Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35   Desc
                            Exhibit A Page 1 of 10




                               EXHIBIT "A"
                  Case 18-31754-5-mcr                                        Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                                             Desc
                                                                                   Exhibit A Page 2 of 10             .~.r
                                                                                                                                                                                                        Constellation:.
'n       MASTER RETAIL NATURAL GAS SUPPLY AGREEMENT                                                                                                                                                     ~~~ 'Y~~~ ~ =^r- ~~>~~~
        This Master Retail Natural Gas Supply Agreement ("Master Agreement') is entered into as of March 23, 2015 ("Effective Date") by and
        between Clarus Linen Systems ("Customer") and Constellation NewEnergy —Gas Division, LLC ("CNEG"). CNEG and Customer are
        sometimes referred to individually as a "Party" and collectively as the "Parties."
        This Master Agreement sets forth the general terms and conditions governing transactions for the purchase and sale of natural gas and related
        products and services (each a "Transaction") to one or more of Customer's accounts or facilities (each a "Facility') as agreed to from time to
        time. Each Transaction shall be evidenced by a transaction confirmation (each a "TC"). The Parties may further agree to implement certain
       strategies or related services, the specifics of which will be set forth in a rider executed by the Parties (each a "Rider"). Each TC and Rider
       shall constitute part of and shall be subject to this Master Agreement. This Master Agreement and each TC and Rider shall constitute a single
        integrated agreement between the Parties (collectively referred to as the "Agreement"). In the event of a conflict between (i) a TC,(ii) a Rider,
       (iii) the terms and conditions of this Master Agreement, and (iv) any oral agreement of the Parties as to a Transaction, the terms shall govern in
       the priority listed in this sentence.
       The Parties intend that they are legally bound by the terms of each Transaction from the moment each Party agrees to those terms, whether (i)
       via electronic transmission, (ii) written record, or (iii) orally. Nothing in this Agreement obligates either Party to enter into a Transaction at any
       time. Any applicable requirement that a Transaction be "in writing" and "signed" shall be deemed to have been satisfied by this Master
       Agreement, by the Parties' signatures below and their express agreement to these procedures. CNEG shall have the exclusive right to confirm
       any Transaction by sending Customer a written TC, substantially in the form attached hereto as Exhibit A or otherwise, by facsimile, e-mail or
       other means. Notwithstanding any provision fo the contrary in this Master Agreement, failure to send a TC shall not invalidate a Transaction
       agreed to by the Parties. If CNEG sends a TC and Customer fails to object in writing to any term in the TC within two (2) Business Days, the
       TC shall constitute the definitive written expression of the Transaction. "Business Day" means any day except a Saturday, Sunday, or a
       Federal Reserve Bank holiday and shall open at 8:00 a.m. and close at 5:00 p.m. Eastern Prevailing Time.
       1. CNEG and Customer Obligations.
              Natural Gas Supply. CNEG shall sell and supply, and Customer shall purchase and receive, the Contract Quantity for each Facility
              identified in a TC or Rider. "Contract Quantity" means the quantity of gas to be delivered and received pursuant to a TC. Such deliveries
             and receipts of natural gas shall be on a Primary Firm, Firm, Secondary Firm or Interruptible basis. "Primary Firm" means deliveries and
             receipts may not be interrupted without liability except for reasons of Force Majeure and CNEG will utilize primary firm capacity to receive
             such gas. "Firm" means deliveries and receipts may not be interrupted without liability except for reasons of Force Majeure regardless of
             the capacity type CNEG uses to receive such gas. "Secondary Firm" means deliveries and receipts will be on a best-efforts basis up to
             Customer's maximum daily quantity and performance may be interrupted without liability to the extent that one or more of the following
             conditions are present: (i) Force Majeure; (ii) curtailment by the local distribution company owning and/or controlling and maintaining the
             distribution system required for delivery of gas to the Facility(ies) (the "Utility"); (iii) curtailment of supply by a natural gas supplier; (iv)
             curtailment of storage by a storage provider; (v) curtailment of transportation by a gas gathering or pipeline company, or Utility (each a
            "Transporter"), transporting gas for CNEG or Customer downstream or upstream of the Delivery Point(s), including, but not limited to,
             transportation between secondary firm points; (vi) recall of transportation capacity release by its releaser; or (vii) curtailment of gas
             production behind a specific meter. "Interruptible" means deliveries and receipts may be interrupted at any time for any reason except for
             Customer's obligation to take and pay for gas it nominates and CNEG's obligation to honor the price set forth in the TC. The terms of any
             Transaction between CNEG and Customer shall be as set forth on the applicable TC, but CNEG will procure gas from its suppliers on terms
             CNEG deems appropriate. CNEG holds title to the gas and has the sole responsibility to deliver, or cause to be delivered, the natural gas to
            the applicable Delivery Point. Title shall pass to Customer at the Delivery Point and Customer shall have the sole responsibility for
            transporting the gas from the Delivery Point. "Delivery Point" means the city gate interconnection between the Utility and the upstream
            Transporter or such other delivery points) as are agreed in a TC. However, to the extent that Customer owned transportation capacity is
             used to deliver natural gas to the Customer, the Delivery Point shall be the receipt point of such capacity.
            Failure to Deliver or Receive. The sole and exclusive remedy of the Parties in the event of a breach of an obligation to deliver or receive
            Primary Firm, Firm or Secondary Firm gas shall be the following: (a) If CNEG fails to deliver Primary Firm, Firm or Secondary Firm gas for a
            reason other than Customer's breach, CNEG shall pay Customer the "Replacement Cost," which is the amount Customer actually pays to
            replace the undelivered Contract Quantity less the amount Customer would have paid under this Agreement for such Contract Quantity. (b)
            If Customer fails to receive Primary Firm, Firm or Secondary Firm gas for a reason other than CNEG's breach, Customer shall pay CNEG
            the "Revenue Loss," which is the amount that CNEG would have received for the sale of the unreceived Contract Quantity pursuant to this
           Agreement less (i) the amount actually received by CNEG in an alternate sale, plus any incremental costs, or (ii) if no alternate sale takes
            place, the amount CNEG would have received by reselling such Contract Quantity at spot market prices at or near the Delivery Point(s), as
           determined by CNEG in a commercially reasonable manner. CNEG and Customer shall exercise commercially reasonable efforts to
           mitigate any Revenue Loss or Replacement Cost, respectively. If the calculation of the Replacement Cost or Revenue Loss results in a
           negative number, then the amount shall be deemed to equal zero.
           Nominations. The Parties shall coordinate nomination activities, giving sufficient time to meet the deadlines of the affected Transporter(s).
           If Customer or the Utility fails to provide CNEG with a usage nomination for any month in a timely manner, CNEG (i) may establish a
           nomination for such month in a commercially reasonable manner based on Customer's historical usage data available to CNEG, and (ii)
           shall have the right to use and rely on such nomination unless notified otherwise by Customer or the Utility. If a Party becomes aware that
           actual deliveries are greater or lesser than the quantity of gas confirmed by a Transporter for movement, transportation or management, the
           Party shall promptly notify the other Party. Usage nominations may be made orally, in writing, by facsimile or by electronic means.
           Imbalances. The Parties shall use commercially reasonable efforts to avoid imposition of any fees, penalties, cash-outs, costs or charges
          (in cash or in kind) assessed by a Transporter for failure to satisfy balancing and/or nomination requirements ("Imbalance Charges"). If
          either Party receives an invoice from a Transporter that includes Imbalance Charges, the Parties shall determine the validity and cause of
          such Imbalance Charges. The Party causing the imposition of the Imbalance Charges will be responsible to pay such Imbalance Charges.
          Operational Flow Orders. If either Party receives an operational flow order or any other usage or operating instructions or similar notice
         (each an "OFO") from a Transporter requiring action to be taken in connection with the flow and/or consumption of gas covered by this
          Agreement, such Party will use commercially reasonable efforts to give notice to the other Party of such event in a timely manner. Each
          Party will take ail commercially reasonable actions required by the OFO within the time prescribed. If OFO penalties, charges, fees, costs
          or expenses result from the actions or inactions of one Party, then such Party shall be solely responsible for any such penalties, charges,
          fees, costs or expenses. If CNEG is responsible for nominations and balancing on a Transporter imposing an OFO or similar restriction,
        _ __
     Prepared: 03/23/15 VC                 Non-Standard; Net 15                                  CONFIDENTIAL ~ CNEG17235                                                                              Page 1 of 6 ~ Version 11.25.13
     02013 Ezelon Corpaatiun. All rights reserved. The offering herein is sold and contracted by Constellation NewEnergy —Gas Division, LIC, a subsidiary of Exelon Corporation. Errors and omissions excepted.
           Case 18-31754-5-mcr                                        Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                                                Desc
                                                                            Exhibit A Page 3 of 10             ....r
                                                                                                                                                                                                     Constellation a
  MASTER RETAIL NATURAL GAS SUPPLY AGREEMENT                                                                                                                                                         ^~ ~'~x~~~~~~~"~~E~~,>
        CNEG may (but is not required to) increase or decrease nominations, as appropriate, to avoid penalties.
 2. Term of Master Agreement. The term of this Master Agreement will commence on the Effective Date and, unless terminated earlier as
     provided in this Master Agreement, will continue until terminated by either Party upon thirty (30) days prior written notice to the other Party;
     provided any TC or Rider will continue to be governed by this Master Agreement until the TC or Rider has been separately terminated or
    expired.
    Term of TC. Each TC or Rider shall set forth the applicable "Delivery Period" or term during which deliveries of natural gas are to be made
    and/or services are to be provided. CNEG shall not be liable for any failure to enroll or drop a Facility by any applicable start and end dates)
    set forth in the TC or Rider due to circumstances beyond its control.
 3. Information and Authorization. Customer hereby authorizes CNEG to take such actions CNEG deems necessary to enroll each Facility
    with the Utility and to be served by CNEG and to otherwise meet CNEG's obligations under the Agreement, including executing on
    Customer's behalf any documents necessary to effectuate any Facility enrollment or election, undertaking the management of any storage
    or transportation capacity allocated to Customer by the Utility or other transporters, disposing of storage balances, adding or deleting
    Facility(ies) as necessary, receiving usage nominations from the Utility relating to Customer's natural gas requirements, and other similar
    documents. Customer's signature on this Master Agreement constitutes Customer's written authorization for CNEG to obtain from time to
    time from the applicable Utility all current and historical natural gas billing, usage data and other related information. Customer shall take
    any actions, execute any documents and shall provide to CNEG any information as CNEG may reasonably require.
 4. Billing and Payment.
      Billing. Customer will be billed for natural gas usage and related products and services supplied under the Agreement in one of the
     following ways based on availability and eligibility of each Facility, which may change from time to time: (a) Duai Billing: Customer will
      receive two invoices, one from CNEG for the natural gas supply and one from the Utility for the amounts payable by Customer for services
      provided by the Utility ("Delivery Charges"); (b) CNEG Consolidated Billing: Customer will receive one invoice from CNEG that includes
      both the natural gas supply charges and the Delivery Charges. In the case of CNEG Consolidated Billing, Customer agrees that (i)
     Customer remains exclusively liable to the Utility for all Delivery Charges, (ii) CNEG has no obligation to review Delivery Charges for
     accuracy, (iii) should Customer dispute Delivery Charges, that is a matter for Customer and the Utility to resolve without any involvement or
     obligation on the part of CNEG, and (iv) CNEG may withhold any payments due to the Utility if Customer fails to pay CNEG invoices in
     accordance with this Master Agreement.
     Taxes. Customer shall pay all federal, state, municipal and local taxes, duties, fees, levies, premiums or other charges imposed by any
     governmental authority, directly or indirectly, on or with respect to the natural gas and related products and services provided under the
     Agreement, including without limitation any production, severance or ad valorem taxes, and including any taxes enacted after the Effective
     Date (collectively, "Taxes"). The term "Taxes" shall include any amounts imposed on Customer directly or on CNEG in its function as
     Customer's supplier, and that are associated with the supply of gas to Customer (in which case the Customer shall be responsible to
     reimburse CNEG for such amounts). If Customer is exempt from any Taxes, Customer shall provide CNEG with any state and/or local
     exemption certificate prior to the issue date of Customer's first invoice. All Taxes invoiced to Customer under this Agreement will be
     included on the invoice or in the applicable fixed price as allowed by Law.
     Estimates. CNEG's ability to invoice Customer is dependent on the Transporter's ability to furnish CNEG with all necessary information,
     including Customer's metered usage. When there is a delay in receiving information from the Transporter, CNEG will, to the extent
     necessary, estimate charges and credits for a billing period and reconcile such estimates against actual charges and credits in a future
     invoice(s). Each invoice is also subject to adjustment for errors in arithmetic, computation, meter readings or other errors. interest shall not
     accrue on such adjustments.
    Payment. All amounts set forth in an invoice are payable to the Party issuing the invoice and will include, in addition to the natural gas
    supply charges, Delivery Charges, and Taxes, all other amounts related to the purchase and delivery of natural gas. CNEG's invoices will
     be sent to Customer in accordance with CNEG's normal billing cycle, as adjusted from time to time. CNEG's invoices are due and payable
    on the fifteenth (15`h)day after the date of invoice, or such other date as set forth in a Rider (the "Payment Date") without offset or reduction
    of any kind, to the address set forth on the invoice. Invoices not paid on or before the Payment Date will accrue interest daily on outstanding
    amounts from the Payment Date until paid in full, at the lesser of 1.5% per month or the highest rate permitted by law.
    Pricing Structures. "Contract Price" means the price for gas as set forth in the applicable TC or Rider. To the extent (a) there are
    beginning of the month nominated volumes where the price is not fixed,(b) a Facility requires additional natural gas quantities in excess of
    the nominated or fixed quantities set forth in a TC or Rider, or (c) a Facility continues to receive natural gas from CNEG beyond the Delivery
    Period (where such deliveries will be considered month to month), all such natural gas will be priced at Market Price unless otherwise set
   forth in a TC or Rider. "Market Price" means a price comprised of (i) the spot commodity cost of gas as determined by CNEG in its
    reasonable discretion, (ii) all related interstate and intrastate pipeline charges required to deliver gas to the Delivery Point, and (iii) a
    reasonable market based margin. Market Price does not include any applicable Utility charges, including but not limited to Utility or pipeline
    balancing charges, unless otherwise agreed upon.
    Market Disruption. if the Contract Price is based in whole or in part upon a specified index and a Market Disruption Event occurs on a day
   on which the relevant source published or was to publish the relevant price, then the Parties shall negotiate in good faith to agree on an
   alternative method of determining the Contract Price. A "Market Disruption Event' is any one of the following: (a) failure of the specified
    index to announce or publish information necessary for determining the Contract Price; (b) the failure of trading to commence or the
    permanent discontinuation or material suspension of trading in the relevant options contract or commodity on the exchange or market acting
   as the specified index; (c) the temporary or permanent discontinuance or unavailability of the index;(d) the temporary or permanent closing
                                                                                                                                                 price
   of any exchange acting as the specified index; or (e) a material change in the formula for or the method of determining the relevant
   component.
   Price Locks. Unless otherwise set forth in a TC or a Rider, Customer can request to lock in the commodity price for any months) at any
                                                                                                                                              delivery
   time during the Delivery Period, prior to 12:00 p.m. EST/EDT on the final day of NYMEX last day settlement for each applicable
   month. Commodity purchase/sale prices exclude pipeline and Utility distribution charges. Customer also has the right to lock basis at a
                                                                                                                                                   the
   fixed price and at predetermined volumes. Basis includes interstate and intrastate pipeline transportation but does not include
   commodity cost or the Delivery Charges.


Prepared: 03/23/15 VC                 Non-Standard; Net 15                                  CONFIDENTIAL ~ CNEG17235                                                                                 Page 2 of 6 ~ Version 11.25.13
                                                                                                                                                                Corporation. Errors and   omissions excepted.
02013 Exelon Corporation. All rights reserved. The offering herein is sold and contracted by Constellation NewEnergy —Gas Division, LLC, a subsidiary of Exelon
            Case 18-31754-5-mcr                                       Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                                             Desc
                                                                            Exhibit A Page 4 of 10            ....r
                                                                                                                                                                                           ~~~ Cons#ellation .,
   MASTER RETAIL NATURAL GAS SUPPLY AGREEMENT                                                                                                                                                    ~~ ~'>~<<>~ ~~• ~E~ ~~~
  5. Adequate Assurance. If CNEG has reasonable grounds: (i) to believe that Customer's creditworthiness has become unsatisfactory; or (ii)
       for insecurity with respect to Customer's performance under the Agreement, CNEG may demand, in writing, adequate assurance of future
       performance from Customer in an amount equal to two (2) times the cost of the highest projected monthly usage for each of Customer's
       Facility(ies) during the twelve (12) months immediately following CNEG's demand as determined by CNEG (collectively, the "Assurance
       Amount"). To satisfy a demand for adequate assurance, Customer shall provide the Assurance Amount in the form of a prepayment, a
       cash deposit, a standby letter of credit or a parental guaranty in form and substance, and from an entity, reasonably satisfactory to CNEG
       within three (3) Business Days of the date of the written demand for the Assurance Amount. If at any time CNEG requires Customer to
       prepay for gas, then (i) CNEG shall be under no obligation to deliver gas if Customer fails to pay any prepayment by its due date, and (ii) in
       the event the aggregate cost of any quantities of gas required by Customer in a month in excess of the scheduled nominated quantities
       exceeds $15,000.00, Customer shall pay CNEG the aggregate cost of such quantities within three (3) Business Days of CNEG's request for
       payment.
 6. Event of Default. An "Event of Default" means any one of the following:(a) Customer's failure to make, when due, any payment required
       under the Agreement if not paid within five (5) Business Days (or such longer period required by applicable law) following written notice to
       Customer that a payment is past due;(b) any representation or warranty made by a Party in the Agreement is false or misleading in any
       material respect when made or ceases to remain true in all material respects during the term of the Agreement, if not cured within five (5)
       Business Days after written notice from the other Party;(c) Customer fails to provide the Assurance Amount as provided in this Agreement;
     (d) the failure by a Party to perform any material obligation set forth in this Agreement (other than the events that are otherwise specifically
      covered as a separate Event of Default hereunder or a failure to deliver or receive gas) which is not cured within five (5) Business Days
      after receipt of written notice thereof; or (e) a Party: (i) makes an assignment or any general arrangement for the benefit of creditors; (ii) has
      a liquidator, administrator, receiver, trustee, conservator or similar official appointed for it or any substantial portion of its property or assets
     (iii) files a petition or otherwise commences, authorizes or acquiesces in the commencement of a proceeding or cause of action under any
       bankruptcy, insolvency, reorganization or similar law for the protection of creditors, or has such petition filed against it; (iv) otherwise
      becomes bankrupt or insolvent (however evidenced);(v) is unable to pay its debts as they fall due; or (vi) is dissolved (other than pursuant
      to a consolidation, amalgamation or merger).
 7. Remedies Upon Event of Default. If an Event of Default occurs with respect to a Party (the "Defaulting Party'), the other Party (the "Non-
      Defaulting Party") may in addition to all remedies available to it at law or in equity, in its discretion, at any time, (i) withhold any payments
      or suspend any deliveries hereunder and/or (ii) terminate the Agreement in whole or solely with respect to those Facility(ies) adversely
      affected by such Event of Default, upon written notice to the Defaulting Party setting forth the effective date of termination (the "Early
      Termination Date"). The Early Termination Date for any Facility located in New Jersey shall be no less than thirty (30) calendar days from
      the date of written notice of termination. Further, if Customer is the Defaulting Party, then CNEG may, without waiving any rights or
      remedies it may have, to the extent applicable, remove Customer from CNEG's managed balancing and/or storage pools and/or apply any
     storage balance at prevailing market prices as an offset against the amount owed to CNEG by Customer. If this Agreement is terminated,
      the Non-Defaulting Party will in good faith calculate a termination payment as set forth below and the owing Party shall pay such amount
      within three (3) Business Days of receipt of notice of the amount due. The Parties acknowledge and agree that any termination payment
      under the Agreement constitutes a reasonable approximation of harm or loss, and is not a penalty or punitive in any respect.
      As of the Early Termination Date, the Non-Defaulting Party shall determine: (i) the difference between the Contract Value and the Market
      Value, such that the difference shall be due to the Customer if the Market Value exceeds the Contract Value and to CNEG if the opposite is
     the case; (ii) the Non-Defaulting Party's Costs; and (iii) the amount owed (whether or not then due) by each Party with respect to all gas
     delivered and received. The Non-Defaulting Party shall net or aggregate, as appropriate, any and all amounts owing between the Parties
      under this Section, so that all such amounts are netted or aggregated to a single liquidated amount payable by one Party to the other.
    "Costs" means, with respect to the Non-Defaulting Party, brokerage fees, commissions and other similar transaction costs and expenses
     reasonably incurred by such Party as a result of the Event of Default. The "Contract Value" shall be the Contract Price multiplied by the
     amount of gas, as determined by the Non-Defaulting Party, that would have been delivered under each terminated Rider or TC, had it not
     been terminated early (the "Terminated Volumes"). The "Market Value" shall be the amount, as of the Early Termination Date, a third
     party would pay for the Terminated Volumes at the Delivery Points) at current market prices. The Non-Defaulting Party may determine the
     Market Value of a terminated transaction by reference to information either available to it internally or supplied by one or more third parties
     including, without limitation, any or all of the settlement prices of NYMEX gas futures contracts, quotations from leading dealers, energy
     swap agreements or physical gas trading markets, similar sales or purchases, and any other bona fide offers from either third parties or
     affiliates of the Party, all as commercially available to the Party and adjusted for the length of the term and differences in transportation
     costs and other factors, as the Party reasonably determines. The Non-Defaulting Party shall not be required to enter into a replacement
     transaction in order to determine or be entitled to a termination payment.
8. Change in Law. CNEG may pass through or allocate, as the case may be, to Customer any increase or decrease in CNEG's costs related
    to the natural gas and related products and services sold to Customer that results from the implementation of new, or changes (including
    changes to transportation rates) to existing, Laws, or other requirements or changes in administration or interpretation of Laws or other
    requirements. "Law" means any law, rule, regulation, ordinance; statute, judicial decision, administrative order, Transporter business
    practices or protocol, Transporter tariff, or rule of any commission or agency with jurisdiction in the state in which the Facility(ies) is located.
    Such adjusted amounts will be included in subsequent invoices to Customer.
9. Representations and Warranties. Each Party warrants and represents to the other (now and deemed repeated by each Party on each
    date on which a TC or Rider is executed or deemed accepted) that: (i) it is duly organized, validly operating and in good standing under the
    laws of the jurisdiction of its formation; (ii) it is authorized and qualified to do business in the jurisdictions necessary to pertorm under the
    Agreement; (iii) execution, delivery and performance of the Agreement are duly authorized and do not violate any governing documents or
    any of its contracts or any applicable Law; (iv) there is no material events) or agreements) which would impair that Party's right, authority
    or ability to execute the Agreement and otherwise perform under the Agreement; and (v) it has the knowledge and experience to evaluate
    the merits and risks associated with the Agreement.
    Furthermore, Customer warrants, represents and covenants that: (i) the data given and representations made concerning its Facility(ies) are
    true and correct; (ii) it is entering into this Agreement to purchase its natural gas requirements only and not for speculative or resale
    purposes; and that the natural gas purchased under this Agreement will be consumed at the Facility(ies); (iii) it is the party of record of the
    Facility(ies), or if it is not the party of record, it has the authority to enter into and bind its principal to the Agreement; (iv) if any Transaction


Prepared: 03/23115 VC                 Non-Standard; Net 15                                 CONFIDENTIAL ~ CNEG17235                                                                              Page 3 of 6 ~ Version 11.25.13
02013 Exelon Cwpaation. Ali rights reserved. The offering herein is sold and contracted by Constellation NewEnergy —Gas Division, LLC, a subsidiary of Exelon Corporation. Errors and omissions excepted.
            Case 18-31754-5-mcr                                        Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                                             Desc
                                                                             Exhibit A Page 5 of 10            ...r
                                                                                                                                                                                                   Cons#ellation~
  MASTER RETAIL NATURAL GAS SUPPLY AGREEMENT                                                                                                                                                       ~;~~'k~~==~~~~~E~~~~v
        hereunder gives Customer the right to adjust the Contract Quantity, or to require CNEG to provide some other quantity of gas, Customer's
        election to exercise such right is based predominantly on supply and demand factors related to Customer's business; and (v) if Customer is
        a Governmental Entity, it will not claim immunity on grounds of sovereignty or similar grounds from enforcement of the Agreement. If it is a
        Governmental Entity, Customer covenants to obtain all necessary budgetary approvals, appropriations and funding for ali of its obligations
        under this Agreement, the failure of which shall not be an excuse for Governmental Entitys performance or failure to perform hereunder and
        upon request will provide proof of such authority. "Governmental Entity" means a municipality, county, governmental board, governmental
        department, commission, agency, bureau, administrative body, joint action agency, court or other similar political subdivision (including
        public school districts or special purpose district or authority), or public entity or instrumentality of the United States or one state.
 10. Force Maieure. Notwithstanding any other provision of this Agreement, where a Party is unable to carry out any obligation under the
       Agreement due to a Force Majeure event (other than a payment obligation, which will not be excused for Force Majeure), the Agreement
       will remain in effect but such obligation will be suspended for the period necessary as a result of the Force Majeure, provided that: (i) the
       Claiming Party gives the other Party, as soon as possible, written notice describing the particulars of the Force Majeure; (ii) the suspension
       of pertormance is of no greater scope and of no longer duration than is required by the Force Majeure; and (iii) the Claiming Party uses
      commercially reasonable efforts to remedy its inability to perform. "Force Majeure" means an event that is not within the reasonable control
      of the Party claiming Force Majeure ("Claiming Party"), and that by the exercise of due diligence, the Claiming Party is unable to overcome
      the event in a commercially reasonable manner, and such event will not be deemed a breach or default under the Agreement. Force
       Majeure includes, but is not limited to, acts of God; fire; war; terrorism; flood; earthquake; civil disturbance; sabotage; facility failure; strike;
      curtailment, disruption or interruption of supply by a supplier or distribution or transportation by a Transporter (including without limitation as
      the result of an OFO); declaration of emergency by a Transporter(s); regulatory, administrative, or legislative action, or action or restraint by
      court order or governmental authority; or any act or omission of a third party not under the control of the Claiming Party (including without
      limitation the Utility).
 11. Indemnification: Limitations. Before title passes to Customer at the Delivery Point CNEG shall, and after title passes at the Delivery Point
      Customer shall, defend, indemnify and hold harmless the other Party and all its affiliates, and all of their respective officers, directors,
     shareholders, associates, employees, agents, representatives, successors and assigns, from and against ail claims, losses, expenses
    (including reasonable attorneys' fees and court costs), damages, demands, judgments, causes of action or suits of any kind, including but
      not limited to, claims for personal injury, death, or property damage, to the extent arising out of or related to this Agreement ("Claims").
      NONVITHSTANDING RNY OTHER PROVISION OF THE AGREEMENT TO THE CONTRARY, THE ENTIRE LIABILITY OF EACH PARTY
      FOR ANY AND ALL CLAIMS WILL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUBJECT IN ALL CASES TO AN AFFIRMATIVE
     OBLIGATION ON THE PART OF EACH PARTY TO MITIGATE ITS DAMAGES, AND NEITHER PARTY WILL BE LIABLE FOR ANY
     CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST
     OPPORTUNITIES OR LOST PROFITS NOT CONTEMPLATED BY SECTION 7 ABOVE. Customer acknowledges and agrees that the
      Utility is exclusively responsible for the gas distribution and delivery system, that CNEG has no independent control over their systems and
     will have no liability for any of their acts or omissions.
 12. DISCLAIMER. CUSTOMER ACKNOWLEDGES AND AGREES THAT NO WARRANTY, DUTY, OR REMEDY, WHETHER EXPRESSED,
      I MPLIED, OR STATUTORY, IS GIVEN OR INTENDED TO ARISE'OUT OF THIS AGREEMENT EXCEPT AS OTHERWISE EXPRESSLY
     STATED HEREIN, AND CNEG SPECIFICALLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING ANY
     WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.
 13. Waiver and Severability. Failure to provide notice of, or object to, any default under this Agreement will not operate or be construed as a
     waiver of any future default, whether like or different in character. If any portion of this Agreement, or application thereof to any person or
     circumstance, is held legally invalid, the remainder will not be affected and will be valid and enforced to the fullest extent permitted by law
     and equity, and there will be deemed substituted for the invalid provisions such provisions as will most nearly carry out the mutual intent of
     the Parties as expressed in this Agreement to the fullest extent permitted by applicable Law; provided, however, that this severability
     provision will not be applicable if any provision of Sections 6 and 7 of this Master Agreement(or any definition or provision in this Agreement
     to the extent it relates to, or is used in connection with, such sections) is held invalid or unenforceable.
14. Assignment. Customer may assign all its rights and obligations under this Agreement; provided (a) it gives CNEG forty-five (45) days prior
     written notice of its intent to do so;(b) the assignee satisfies in full- CNEG's credit requirements; (c) the assignee assumes in writing all of
    Customer's obligations under the Agreement; and (d) Customer continues to be liable for performance, including payment for goods and
    services received, prior to the assignment date. CNEG may assign, sell, pledge, transfer, or encumber any of its rights and obligations
     under this Agreement or the accounts; revenues, or proceeds hereof to:(a) a bank, insurer or other financial institution; or(b) any person or
    entity (i) succeeding to all or substantially all of CNEG's assets or business or the division or region of CNEG to which this Agreement
     relates or (ii) into which CNEG is merged or otherwise combined or reorganized; provided (with respect to this clause (b)) the succeeding
    entity agrees to be bound to the Agreement; or (c) any affiliate of CNEG.
15. Confidentiality. Each Party agrees to keep all terms and provisions of this Agreement and all communication provided in connection with
    this Agreement, including the pricing offered to Customer, confidential to the extent not othervvise publicly available and not to disclose them
    to any third parties without the prior written consent of the other Party, except as necessary to perform its obligations under this Agreement
    or as otherwise required by Law. Each Party may disclose such information to its affiliates and to its affiliates' employees, agents, advisors,
    and on a need to know basis, to its independent contractors, provided each such recipient agrees to hold such information in the strictest
    confidence. CNEG may disclose information respecting Customer to third parties that are representing Customer in the purchase of gas or
    related services. Furthermore, CNEG may make such other disclosures to third parties of information, including aggregate consumption
    data, provided they are in a manner that cannot be reasonably expected to specifically identify Customer. If disclosure of confidential
    information is sought through a court, or a state or federal regulatory agency or other legal compulsion, the Party receiving such request will
    notify the other Party immediately to afford it the opportunity to oppose such disclosure via a protective order or other relief as may be
    available and will provide reasonable support.
                                                                                                                                                          of
16. Choice of Law Venue Attorney Fees and Expenses. This Agreement will be governed and interpreted in accordance with the laws
                                                                                                                                                     EACH
    the State of New York, without giving effect to conflict of law principles. TO THE EXTENT ALLOWED BY APPLICABLE LAW,
                                                                                                                                                 JURY OR
    PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
                                                                                                                                          PROCEEDING
    TO INITIATE OR BECOME A PARTY TO ANY CLASS ACTION CLAIMS IN RESPECT OF ANY ACTION, SUIT OR
                                                                                                                                  CONTEMPLATED BY
    DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS

                                                                                                       __                                                                                          Page o            ~ Version 1 .
Prepared: 03/23/15 VC                 Non-Standard; Net 15                                  CONFIDENTIAL ~ CNEG17235
                                                                                                                                                                Corporation. Errors and omissions excepted.
02013 Exelon Corporation. All rights reserved. The offering herein is sold and contracted by Constellation NewEnergy —Gas Division, LLC, a subsidiary of Exelon
Case 18-31754-5-mcr                                          Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                                              Desc
                                                                   Exhibit A Page 6 of 10

                                                                                                                                                                                   ..r..'
                                                                                                                                                                                              C~nsteltaton
 MASTER RETAIL NATURAL GAS SUPPLY AGREEMENT
      THIS AGREEMENT.. if either Party' pursues court action to enforce its rights under this Agreement, the non-prevailing Party shall promptly
       reimburse the. prevailing Party for all its reasonable attorney fees, expenses and costs.
 17. Notices. To be effective, all notices must be in writing delivered by hand, by certified mail return receipt requested, by first class mail., or
      express carrier to the addresses provided in this Agreem@nt. CNEG shall send invoices -and TCs to the notice address provided herein
      unless otherwise directed by Customer. Notice by hand delivery shall be effective on the date it is delivered. Notice. by certified mail, return
       receipt requested, by first class mail, or express carrier shall be effective on the date that mail is delivered or its delivery is attempted. A
      Party may change its address by providing notice of change in accordance herewith or by other means agreed by the Parties.
 18. Miscellaneous. The Agreement embodies the Pahies' entire agreement and understanding a.nd may not be contradicted by any prior or
      contemporaneous oral or written agreement. Notwithstanding any provision to the contrary in a prior agreement, the Parties agree that this
       Master Agreement shall supersede and replace all prior written and oral agreements or arrangements between the Parties with respect to
      the purchase and sale of-gas and related services and that all transactions under any such prior agreements) are, as of the Effective Date,
       now gouerned solely by the terms of this Master Agreement and shall be Transactions hereunder and a part of the single integrated
     .agreement between the Parties. A facsimile or e-mailed copy of either Party's signature will be considered an original far all purposes under
      this Agreement, and each Party will provide its original signature upon request. fVo purchase order, or any amendment or edit to this
      Agreement, will be valid or given any effect unless signed by both Parties or expressly contained in a TC deemed accepted pursuant to the
      procedures set.forth herein. The applicable provisions of Ehis Agreement will continue in effect after termination or expiration fiereof to the
     :extent necessary, including but not limited to providing for final billing, billing adjustments and payments;,limitations of liability,. the forum and
      manner pf dispute resolution, and with respect to any: intlemnification obligations under the Agreement, The section headings used in this
      Master Agreement are for reference purposes only and will in no way affect the meaning of the provisions of the Master Agreement. The
      Parties acknowledge that-any document generated by the Parties with respect to this Agreement, including this Agreement, may be imaged
      and stored electronically and such imaged documents may be introduced as evidence in any proceeding as if such were original business
     records and neither Party shall contest their admissibility as evidence in any proceeding. The rights, powers, remedies a.nd privileges
      provided in this Agreement are cumulative and not exclusive of any rights, powers, remedies and privileges provided by Law. CNEG shall
      have the right to set-off and net against any :amounts owed. to it under the Agreement, including without limitation any early termination
      payment, any amounts owed by CNEG to Customer under the Agreement or any other agreement between the Parties, including without
      limitation any Assurance Amounts. Except for Section 11 above, no third party will have any rights under this Agreement whatsoever and
      Customer will be-fully responsible for any compensation owing any third party representing Customer in connection with this Agreement and
      will indemnify, defend and hold harmless CNEG from. all related Claims. Customer further authorizes CNEG to utilize Customer's name for
      publicity and marketing purposes.
 19. Affirmation; Acknowledsaements. Customer affirms that it has read this Agreement in its entirety and it agrees to the terms and conditions
      contained herein. Any ambiguity or question of intent or interpretation under this Agreement will be construed as if drafted jointly by the
      Pa~tias, and no presumption or burden of proof will arise favoring or disfavoring either Party by virtue of the authorship of any of the
      provisions of this Agreement. The Padies acknowledge and agree that: (i) CNEG is an independent contractor under this Agreement and
      except as otherniise explicitly provided in this Agreement, neither Party has .the authority to execute documents that purport to bind the
      other,. and nothing in this Agreement will be construed to constitute a joint venture; fiduciary relationship, partnership or other joint
      undertaking;. (ii) TCs and Riders entered into hereunder will constitute "forward .contracts" and/or "swap agreements" under'the U.S.
      Bankruptcy Code, as amended:, the rights of the Parties under Section 7 above will constitute contractual rights to liquidate there, and the
      Parties are. entities entitled to the rights and protections afforded to "forward contracts" and "swap agreements" by the U.S. Bankruptcy
      Code; (iii) CNEG is not Customer's consultant or advisor far any pu~ose including advice regarding the value or advisability of trading in
     "commodity interests" as defined in the Commodity Exchange Act, 7 U.S.C. §§ 1-25, et seq., as arnended (the "CEA"); including futures
      contracts and commodity options or any other activity which would cause CNEG or any of its affiliates to be considered a commodity:trading
      advisor under the CEA;(iJ) each Party is an "eligible contract paiticipani" as that term is defined in the CEA;'. and (v} Customer is making its
      overt decisions based solely upon. its own analysis and the advice of its. own advisors, if any.
 IN WITNESS WHEREOF; the Parties have execated this Master Agreement through their duly authorized representatives as of the date set
:forth above.
 Consteflation;,~ewEnergy —has Djpis ~,LLG                                        Glarus Lin~e,,n~System
                                                                                                       ,f
                                                                                                        s/
                                                                                                         ~
                                                                                  By; _T    ~~        ///~
                                                                                                                                                ~~%i✓
                                                                                                                                                    ' ""t"`
                                                                                                                                                         ,~
Name:              Daniel Marks                                                                                        Name:
                   Director, Retail Gas Operations
Title:                                                                                                                 Title:          u~~✓~J~/ ~~ di
Notice Information.                                                                                                    Notice inforrnation
9960 Corporate Campus Drive, Suite 2000                                                                                Attention: Rick Swantner                   Title: Account Manager
Louisville, KY 40223                                                                                                   Address: 811 Town &Country Blvd, Suite 300,. Houston, TX 77024-3997
Phone:(502)426-4500                                                                                                    Phone: (832)43t-3063                        FacSmlle; (832) 431-3070
facsimile;(502)214-6381                                                                                                Email: ~swantner@gmail.com
                                                                                                                       For Invoices (if different from Notice Informations
                                                                                                                       Attention:                                 Title:
                                                                                                                       Address:
                                                                                                                       Phone:                                      Facsimile[
                                                                                                                       Email;
                                                                                                                       For Transaction_Confirmaiions (if different from Notice Information
                                                                                                                       Attention:                                 Title:
                                                                                                                       Address:
                                                                                                                       Phone;                                      Facsim(le:
                                                                                                                       Email:




Prepared:03/23H5 VC                  Non-Standard; Net 15                                CONFIDENTIAL ~ CNEG17235                                                                             Page 5 of 6 ~ Version 1125.13
                                                                                                                                                      Exelon CorpaaAon. Ercora and anissions azcepted.
0< 2013 Enelun Corporalim. NI rights reserved. The offering herein is'add andbonVacted by'.Constellation NewEnergy—Gas Olviam, ILG,:a,su6sidiary of
                Case 18-31754-5-mcr                                         Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                                           Desc
                                                                                  Exhibit A Page 7 of 10            .y...r
                                                                                                                                                                                                        Constellation
R
       MASTER RETAIL NATURAL GAS SUPPLY AGREEMENT                                                                                                                                                       ~~        ~~ ~E~-~~v



                                                                            EXHIBIT A —FORM OF TRANSACTION CONFIRMATION*

       *The actual Transaction Confirmation entered into between Customer and CNEG may differ from this form to reflect state regulatory and other
       local requirements and terms applicable to the Facility. This Form of Transaction Confirmation is for illustrative purposes only and CNEG
       reserves the right to alter its form of Transaction Confirmation at any time.

       This Transaction Confirmation is delivered pursuant to and in accordance with a Master Retail Natural Gas Supply Agreement effective
                               20_ (the "Master Agreement"), by and between Constellation NewEnergy —Gas Division, LLC ("CNEG") and
                        ("Customer"), and is subject to and made part of the terms and conditions of such Master Agreement. Capitalized terms
       used herein but not defined will have the meanings ascribed to them in the Master Agreement.

      Trade Date:

      Facility Name:

      Delivery Period:

      Deal Type:

      Nature of Parties' Obligation

      Contract Quantity/Price:

                                               Month/Yr                              Contract Quantit (in MMBtu)                                            Contract Price



                             US$ Rounded to four decimal places
                             Plus applicable taxes

     Incremental Pricing:

     Delivery Point(s):

     Utility:

     Default Service: To the extent a Facility continues to receive gas from CNEG beyond the Delivery Period, all such gas will be considered month
     to month purchases and will be priced at the Market Price.

     Special Provisions:


    This Transaction Confirmation documents a Transaction previously reached by authorized representatives of the Parties. It is
    binding and shall be deemed accepted as the definitive expression of the Transaction unless disputed by Customer in writing within
    two(2) business days of CNEG's execution date.

    CONSTELLATION NEWENERGY—GAS DIVISION, LLC                                                                                CUSTOMER

    By:                                                                                                                     By:              SAMPLE
    Name:                                                                                                                   Name:            NOT FOR EXECUTION
    Title                                                                                                                   Title
    Date:                                                                                                                   Date:




    Prepared: 03/23/15 VC                 Non-Standard; Net 15                                  CONFIDENTIAL ~ CNEG17235                                                                              Page 6 of 6 ~ Version 11.25.13
    02013 Exelon Corporation. All rights reserved. The offering herein is sold and contracted by Constellation NewEnergy —Gas Division, LLC, a subsidiary of Exelon Corporation. Errors and omissions excepted,
             Case 18-31754-5-mcr                                  Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                               Desc
                                                                        Exhibit A Page 8 of 10
    pccuSi~n Efnvelape iD: 2G886DE5-4072-4A48-8ADF-AE2D088EBB28



                      F        .,.


       Account Manager:                              Gik~(er,.Jordanne                                                                                                              DEAL l~O. 73x585
                                                    (712} 2x6-U528
                                                    jordanne.gYble~con~teilatian.com


                                                                                          Tr r~sa~tf~as~ ~~n~irrv~~ti+ar~

      7"his Transactlan Confirmation fs deEivered pursuant to ar~d 9n accardar~ce with a gas supply agreement("Gas Supply
      Rgreern~nt"), effective 3J~3/2Q15, by and between Consteli~tion iVew~nerg~+-Gas pivisian, lLC("Cons#e1(ation"}
      ar~d Glarus Linen Systems(„Customer"},aid is sub~~ct t~ and made part of the terms and conditions of such Gas
      Supp(y Agreement.

     T~' ~            te.                       ~.~./29/2(318

      Buyer                                     ~farus linen Systerrrs

     Setter:                                    Constellation ~lewEnergy -Gas [7ivision, ~.L~(CNEGAS)

     Eadlity I~tarr~e:                          Glarus t,inen Systems -5C 112498001S~

            y~Y Perlr~:                        1./1/201.9 -12/31/2019(inctu~ive)

    ~~►ture of U1~##~'ailan.                   Firm - "firm" mans detiveries and receipts may nat be interrupted wit~aui liability except
                                               fvr masons of farce Majeure regardless Qf the capacity type Constellation uses to receive
                                               such gas,

    ~~                                         Physical Basis




                                                                                                                  ~~.~. ~~,
                                                                                                                     _---
                     6ontrsct Manth                                 pbtcd tS~xrant tMMBttr)                                                                  PrW~
                        1attU~tY                                            6.1G3,0                                                                       $3. 3 0
                       FabrtiOry                                            5;524.0                                                                       ~l.~fi
                         M9etdfi                                            S.BT~,O                                                                       X1.25000
                          A r3!                                             5,273.p                                                                       X225000
                          ~sY                                               5,136.0                                                                       ~3.2sU0p
                          Jurtt~                                            A,632.Q                                                                       $r1.2S(3QU
                          July                                              q~97.0                                                                        $1.2$vUD
                        Au~usi                                               ,801.0                                                                       $1.28066
                      Se~stcr+Ttrpr                                          ,94.0                                                                        ffi 5000
                       tkcobor                                              6~152~d                                                                         1.25000
                      Nm~embcs                                              5,90:0                                                                           .2500D
                      December                                             ~,13i.Q                                                                        51.25(?uG
  C15$ Rounded to five d~c#ma! places
  Plus appEicable taxes

  'the price referenced herein- ~s inclusive of fuel to the delivery paint.

  7ha price rEferencerl herein repre~ertts laasis anly and does not include any applicable cornr~odity price. for the. f~xet!
  quantities and Qelivery Period shown herein, if Customer hay riot pth~rwise larked the commodity price f~rr a sp~c~fic
  month, the commodifiy prig shall be the lVYM~X fast day settle prlae for that month.



~ 203$ Canstet(ation Ene~~gy Resources. LLC. 7lre at#eriagh de~cr~t~d h~rrefn are those of either Canst~{I~tton Nevi6nery~yGas pivisic~n, lLC or Cunst~ilaftan t~ewEnc~rgy, ~r~c., ~t~iliaE~ of each other arced
uitfmat~ Sa6aidisri~s oP Estelon Carpvretian. @rend n8mes geed ~trodurr rtarrses sr~ traetces7arl:.~ nr s~rvie~ marku of their resfx~ce=ee tsold~rs. Ail ri~7Pei~ar r~wt?rv~cl: Err~rr~ xn~3 crrnt~sti~ns ~~kcsaptad.
                                                                                       Pa$e 1at 3                                                                                                     DE1Ai. NGl. T345BS
             Case 18-31754-5-mcr                                 Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                            Desc
                                                                       Exhibit A Page 9 of 10
   QQc~~51q_~Envelape td; 2C9B&flE5-4072-4A48.8ADF-AE2P488EBB28


                      ~~        ~~          ~~       ~~
      ~nc~~rtsnt~l Prt~ltt~• Far afl ~dditiana! quantities rec{uired b~ Customer,in excess of the fixed gctanti#ies listed he~~in in
      comkt~natlon with any ether nominated quantifiies each month,the price shaif be based ors the rnc~nthly aeifhmetic
      average of Che Putts Gas Daily'~Fin~! Daily Prfce Surwey'~ Midpoint for the applicable 3nd~x plus $0,290QU/MMBtu,

     for any gas quantities bought back frann Customer by Con~tetlation due to Customer"s rec#uirements t~eir~g less than
     the fixed quantities listed herein in combination with any other nomtr~ated quantities, tyre grlce sha11 be beset! ott the
     montihiy arithmetic average of the Putts Gas Ratfy "Final Daily price Survey• Midpoint for the applicable index minus $-
     a.o~ooat~nmetu.
     Applicable PlaCts Gas Dai(y index ~ Tr~nsca,zone 5 del.(Monthly Average)

     Should an operationaE flora order, or other utility or pipeline.res#rictions occur, Conste(latia~ will attempt to adjust
     Customer's daEiy narnina~ior~ to match expected usage as determined by Cansteliation. The peicing of incremental
     votumes associated with fihe not~ninatlan adJustrv~ent wilf be used an then curre►~t spec rnarkef price, as determined
     by Constellation in its rcasanable discretion.

    If Grsnstetlation and Customer have ~reuiousty enured into any commodity transactions} #or the Facility (fine `Previous
    Transaction"} that pverlap one or more of the deEivery mon#hs covered in this Transaction Confirmation (thy
    "C)verCapping Manth(s~"), the lncrem~ntat gas pricing fn this Transaction Conf[rrrtattan shalt a~pty to the Overlapping
    Monts instead of any confiict~ng incremental gas pricing associated with the Pv~vious Trarrsactian.



    P
    _ ~~~ 7~,ANSCO

    Deli~~y            Ir~6~}: PNG SC

   iJ~il3tY: F'IE131ViQtV'T

   ~r At;Ca~nt Nt~t~1: A~-fla~.1249~-50Ct~

   Setter's planned billing me#hod for this facilEty is to bill Buyer based an: Actual Consumption

   Qef~~ult Ss~      5hauld Cons#elution con#inue to deliver to Customer beyond the t~rtn of this Transaction
   Confirmaffon, said deEiver~es wilt be made for success€ve 1.2 month Perms (each an "'E~ttension Term"}, until terminated
   by Ether party by giving written notice of termination not less than 3t3 days prier to the expiratit~n of the #hen-current
   Extension Terrrm. Each manfh~ th£ fl~fFlUi~ pPICB (thy "Evergreen Price") witl ~quai ire applicable published index, plus
   transportation, fuel and any other charges assQciat~d with the delivery of gas to the t?elivery Point. Ua~1e~ otherwise
   provided by Customer, Ct►nstellat~o~ w~i! determine Customer's monthly nonyinat€+fin in ~ commerci~lfy reasonable
   rriannet based upon Customer's historical usage data.

                                                                 {SIGNATURE BE.C?CKS FOLLO!Vkl QP! NEX7 PAGE




~ 2018 Cansfeilation E}rergy Resqurcvs, tLC. Tice off~rin~s descritrod h~r~Fn ire ttfose of either Cgasteilazian N~w~rr~figy-Gsas Ciivis4nrt, CEC at Const+~itaitan N~wfn~rgy, Cnc., 3(fii!(ates o~ ~aet~ athQr ~nci
nitim~te xubsid3arle5 at Exetors Corporation. Brand rsaM~s end prodtut namf~ era krademarlix or zervlcs~ merits a6 their rasyr~ctiva haic£rrs. A!1 N~Ftrs re~.er.¢d. errors and omfs~tc~++s ~xc~pt:~d.
                                                                                      Pege 2 aC 9                                                                                        DEAL NQ. 73Q 5
             Case 18-31754-5-mcr                                 Doc 259-1 Filed 03/07/19 Entered 03/07/19 16:29:35                                                                             Desc
    DocuSipn~Envelope ID: 2C9BBDE5-4C72~4A48.9ADF-AE2DQ88EBB28
                                                                       Exhibit A Page 10 of 10


                      r ~f E ,>.~~:-        ~; ~~~;,
       This Transaction Confirmation documents an agreement previaus(y reached by aufharized representatives of the
       parties. Unless disputed by Customer in writing within two (2} business days of Cnnstellatian`s execution date,or
       such other time frame as specified in the Gas Supply A~reemei~t, it is binding and shall be deemed accepted.


      Please return via the DacaSign E-Signature praae~s ar email
      Consteilation N~wrEner~}r-Gas t7ivisfon, LLG


      By:              9~ ~ ~~
      NBtTt~:           David T. Donat

     1'ikle:            Vice President                                                                  't'It~e:         C'~`
      €date:                                                                                              Cate: f~~ ~~
                    ii/2612018 i:12:p9 PM



     Customer !~ RG-213974
     Contract Nq, CIVEG17235
     Cheat No. 734x85




~T xt728 GarrsLmAation Energy Rmscfuc~s. 4,iC. 7hc of~rin~s ~Sesaib~d herein are chase of eirit~r ConsMitatfon PJewE~ergq-Gag pfv(srori, llC aY Con~hd!!afi€an Newfn~r~Y, ihc.,~flihafies of t~ari~ ~#~~r end
u€Ylm~t~ zUhstdl~ri~9 oP Exeivo Cptpor~kkfn. Brdnd it~rt~r3 bad product naPis€5 Jr~ tr'~d~m&IPic~ oP ~rvire m0rk3 n(ei,rar Ye~petiivl rit7ld~rs. A33 r~fsts IeSer"V~tl. tri'tir5 artd nmii~~or,s eaeep;u8.
                                                                                          Pam 3 of 3                                                                                        aF.At. No. 73A586
